8/26/2020       Case 3:20-cv-00758-SMY       Document
                                   Holiday Inn              11-4
                                               Express &Suites      Filed
                                                               Vandalic     09/08/20
                                                                        (Vandalic,             Page
                                                                                   Illinois, United      1 ofofAmerica)
                                                                                                    States      2 Page ID #50

    Overview         Rooms          Location         Amenities            Policies            Reviews


        Stays       Flights        Cars       Packages          Things to do                  More travel ~


    F See all properties


                 Illinois may have travel restrictions in place due to COVID-19.
                 Find out mare        Dismiss



   Holiday Inn Express &Suites Vandalic                                                                               C~ Save               Reserve a room
   #~1

                                                                                                        s.~.~r..           _
                                                                                     r~                 _ ~,.~
                                                                                                             _

                                                                                         a                             -
                                                                                     f   ,p                                _ -
                                                                                                                                            1~~~
                                                                                                  _,       _
                                                                                     ~,
                                                                                                  :1....




                                                                                                                                        4 ( -f




                    4.5/5 Wonderful                                                                                              344 reviews >

                    Guests rated this property 4.6/5 for cleanliness.



                   Popular amenities
                    ~►' Pool                                            Free WiFi                             ~ Breakfast included


                    P Parking included                        •"• Pet Friendly                                    Air Conditioning
                                                              •

                                                                                                                               All amenities >




                   21 Mattes Ave, Vandalic, IL                                                                             View in a map >

                   Explore the area
                    Q    Vandalic State House                                                                                        4 min drive
                    Q    Fayette County Hospital                                                                                     4 min drive
                   ~( Vandalic, IL (VLA-Vandalic Municipal)                                                                          7 min drive    EXHIBIT
                    Q    Ramsey Lake State Park                                                                                     27 min drive        D
https:!/www.expedia.com/Carlyle-Lake-Hotels-Holiday-Inn-Express-Suites-Vandalic.h1665176.Hotel-Information?chkin=2020-09-118~chkout=2020-09...               1/10
8!26/2020      Case 3:20-cv-00758-SMY       Document
                                  Holiday Inn              11-4
                                              Express &Suites      Filed
                                                              Vandalic     09/08/20
                                                                       (Vandalic,              Page
                                                                                  Illinois, United      2 ofofAmerica)
                                                                                                   States      2 Page ID #51

    Overview        Rooms        Location       Amenities        Policies      Reviews

                           If you have requests for specific accessibility needs, please note them in the special requests
                           field on the booking page after selecting your room.
                            Accessible bathroom
                            Assistive listening devices available
                            Braille signage
                           In-room accessibility
                            Roll-in shower
                           Wheelchair-accessible parking
                           Wheelchair-accessible path of travel

                           More
                           Fireplace in lobby
                           Smoke-free property
                           TV in lobby


                   Room amenities

                   I:a1 Bedroom
                           Air conditioning
                           Blackout drapes/curtains
                           Egyptian cotton sheets
                           Free cribs/infant beds
                           Pillow menu
                           Rollaway/extra beds (surcharge)




                   (1 Bathroom
                           Free toiletries
                           Hair dryer
                           Shower/tub combination

                          Entertainment
                           27-inch LCD N
                           Digital channels
                           Premium channels

                          Food and drink
                           Coffee/tea maker
                           Microwave
                           Refrigerator

                          More
                           Connecting rooms available
https://www.expedia.com/Carlyle-Lake-Hotels-Holiday-Inn-Express-Suites-Vandalia.h1665176.Hotel-Information?chkin=2020-09-11&chkout=2020-09...   7/10
